Title: From George Washington to Paul Bentalou, 19 December 1788
From: Washington, George
To: Bentalou, Paul



Sir,
Mount Vernon December 19. 88

I have received your polite letter of the 11th Inst. accompanied by the nuts &c. which you were so obliging as to send me, and for which I must beg you to accept of my thanks. I shall plant them at a proper season, and shall be very happy, if they can be propagated in this Country, but I doubt very much whether they will thrive here or not, for I have, within these few years, planted several kinds of seeds, trees, &c. which are natives of a warmer climate and have had the mortification to find them destroyed by the severity of our winters. These, however may have better success.
I am much obliged to you Sir, for your polite offer of executing any Commission that I might wish in the Isle of France or that part of the Globe where you say your partner is bound; but there is nothing, that I at present know of, which I am desireous of having executed there. I am Sir, Yr Most Obedt Hble Servant

Go: Washington

